Order entered October 7, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00597-CV

                    STEPHEN LEE HOLLAND, Appellant

                                       V.

                 MARIA ELISABETH HOLLAND, Appellee

              On Appeal from the 303rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-18-09635
                                 ORDER

      Before the Court are appellant’s (1) September 30, 2021 request to have the

reporter’s record supplemented with Respondent’s Exhibit #9, entitled “Plaintiff

Initial Discovery Responses,” and (2) October 5, 2021 request to have the clerk’s

record supplemented with the August 3, 2020 motion to enforce, January 8, 2021

motion to compel, and February 4, 2021 Associate Judge’s Report. We GRANT

the requests. We ORDER Dallas County District Clerk Felicia Pitre and Donna

Kindle, Official Court Reporter for the 303rd Judicial District Court, to file the

requested supplemental clerk’s and reporter’s records no later than October 18,

2021. Should any of the documents requested in the supplemental clerk’s record
not be located or should Respondent’s Exhibit #9 not have been admitted into

evidence, Ms. Pitre and Ms. Kindle shall state so in writing.

      On the Court’s own motion, we RESET the deadline for filing appellant’s

brief to November 8, 2021. We DENY appellant’s October 5, 2021 extension

motion as moot.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Pitre, Ms. Kindle and the parties.

                                             /s/    CRAIG SMITH
                                                    JUSTICE